[2] One of the propositions raised in the petition for rehearing is that the costs were improperly taxed to intervener and that they should have been taxed as provided by section 2014 of the Code of 1931. This statute provides:
"The sheriff shall apply the proceeds of a sale, or of the forfeited bond, in the following order: * * * 2. Court costs. * * *"
There is no other provision in the statute for the taxation of costs in re the seizure and condemnation of motor vehicles employed in the unlawful transportation of intoxicating liquors.
It is the opinion of the court that the costs in such proceedings should be taxed and paid in the manner and order provided by the statute. It follows that the opinion heretofore filed in this case should be and it is hereby modified so as to require the costs involved herein to be taxed and paid out of the proceeds of the sale of the motor vehicle or of the penalty recovered on the bond.
With the foregoing modification, the petition for rehearing is overruled.